Name: 2012/298/EU: Council Decision of 7Ã June 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: demography and population;  politics and public safety;  European construction;  social affairs;  international affairs
 Date Published: 2012-06-12

 12.6.2012 EN Official Journal of the European Union L 151/3 COUNCIL DECISION of 7 June 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2012/298/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 153(2), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (2) (the EEA Agreement) contains specific provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision No 940/2011/EU of the European Parliament and of the Council of 14 September 2011 on the European Year for Active Ageing and Solidarity between Generations (2012) (3). (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2012. (4) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 7 June 2012. For the Council The President M. BÃDSKOV (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 246, 23.9.2011, p. 5. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision No 940/2011/EU of the European Parliament and of the Council of 14 September 2011 on the European Year for Active Ageing and Solidarity between Generations (2012) (1). (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2012, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Protocol 31 to the EEA Agreement shall be amended as follows: (1) paragraph 5 is replaced by the following: 5. The EFTA States shall participate in the Community programmes and actions referred to in the first two indents of paragraph 8 as from 1 January 1996, in the programme referred to in the third indent of paragraph 8 as from 1 January 2000, in the programme referred to in the fourth indent of paragraph 8 as from 1 January 2001, in the programmes referred to in the fifth and sixth indents of paragraph 8 as from 1 January 2002, in the programmes referred to in the seventh and eighth indents of paragraph 8 as from 1 January 2004, in the programmes referred to in the ninth, tenth and eleventh indents of paragraph 8 as from 1 January 2007, in the programme referred to in the twelfth indent of paragraph 8 as from 1 January 2009 and in the programme referred to in the thirteenth indent of paragraph 8 as from 1 January 2012.; (2) the following indent is added in paragraph 8:  32011 D 0940: Decision No 940/2011/EU of the European Parliament and of the Council of 14 September 2011 on the European Year for Active Ageing and Solidarity between Generations (2012) (OJ L 246, 23.9.2011, p. 5).. Article 2 This Decision shall enter into force on ¦ , provided that all the notifications under Article 103(1) of the EEA Agreement have been made to the EEA Joint Committee (2). It shall apply from 1 January 2012. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels,. For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 246, 23.9.2011, p. 5. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]